DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7-9, 14 and 78-81 is/are rejected under 35 U.S.C. 103 as being obvious over International Publication No. WO2015/024014 to Littleford (hereinafter Littleford).
In regard to claim 1, Littleford teaches in Fig. 14 a method of treating gas comprising: 
providing a stream of gas (exhaust gas 1405) comprising carbon dioxide, wherein the gas is flowing in a first direction (as shown by the arrow next to 1405); 
receiving the stream of gas comprising carbon dioxide within a carbon capture vessel, the carbon capture vessel including a first end and second end with at least one sidewall therebetween defining an interior volume (CO2 capture module 1403 having first and second opposite ends and a side wall in the cylindrical tank);
dispensing a fluid consisting essentially of water via a plurality of nozzles, wherein the fluid dispensed by each nozzle is essentially free of amines, and wherein dispensing the fluid comprises spraying droplets of the fluid ([00121] teaches fogging stage 1409 that produces ultra fine water droplets. [00129] teaches that the water in the RO system uses purified city water 1455 and recycled water that has impurities removed to be used in the fogging stage 1409. This meets the limitation that the fluid is essentially water.), and further wherein at least 90% of the droplets have a droplet size of less than about 50 microns ([00121] teaches droplets are 5-20 microns and wherein spraying the droplets comprises spraying the droplets at a droplet speed of at or near Mach 1 [00121] – “near Mach 1” is considered to be less than Mach 1. Although Littleford does not explicitly teach a droplet speed of less than Mach 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A.
	Capturing carbon dioxide from the stream of gas, wherein the essentially amine free fluid contacts the stream of gas within the interior of the carbon capture vessel proximate an entry point of gas ([00121] teaches the collision of water droplet and CO2 causes the CO2 to be dissolved into the water droplets. The fogging stage directs water fog in a direction counter/opposite to the direction of exhaust gas flow, which would push the water towards the entry of the container 1403. Figure 16 also shows multiple fogging stages 1507 and 1509 closer to the entry point of the gas at 1503.).
 	In regard to claim 7, Littleford teaches the method of claim 1, wherein dispensing the fluid comprises creating a wetted volume (fog), the wetted volume having a fluid droplet density of 1.42-1.46 gpm of fluid per 23,000-31,000 lb/hr of gas in Fig. 17 [00164]. Although Littleford does not explicitly teach the fluid droplet density of less than or equal to 5 gallons of fluid per 1000 cubic feet of gas, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A

In regard to claim 8, in absence of showing criticality of the record, the optimized residence time ranges for the gas in the wetted volume in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). 
	
In regard to claim 9, Littleford teaches the method of claim 1, wherein dispensing the fluid comprises dispensing the fluid at a rate of 0.2 gal per 1000 ft3 of gas (for 27,523 lb/hr gas at 0.0649 lb/ft3 density and 1.42 gpm fluid as shown in the table in Fig. 17) which falls within the range of less than 20 gallons per 1000 cubic feet of gas, Although Littleford does not explicitly teach the fluid droplet density of 20 gallons of fluid per 1000 cubic feet of gas, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A

In regard to claim 14, Littleford teaches the method of claim 1, wherein the fluid consists essentially of water ([00129] teaches that the water in the RO system uses purified city water 1455 and recycled water that has impurities removed to be used in the fogging stage 1409. This meets the limitation that the fluid is essentially water.).

	Referring to claim 78, Littleford teaches dispensing of fluid is performed by a plurality of nozzles, at least one nozzle having a central axis and an orifice disposed at an angle with respect to the central axis (Figure 5 shows a plurality of nozzles at 502, 504, 506. It can be seen that there is a nozzle at the center axis and sprays diagonally at an angle away from the central axis of the gas arrows.).
	Referring to claim 79, Littleford teaches the nozzles are in fluid communication with a common water supply conduit (RO water 1457).
	Referring to claim 80, Littleford teaches the nozzles are configured so that there is a greater amount of dispensing located at the center of the gas stream (The center of gas stream appears to be an arbitrary amount of space. Since figure 14 shows the nozzles cover the entire width of the device, the center is considered to have a greater amount of dispensing since anything not at the outer edge is considered to be in the center.).

	Referring to claim 81, Littleford teaches at least 90% of the droplets have droplet size of 5-35 microns ([00121] teaches droplets are 5-20 microns).
	

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive for the reasons given below.

 	Applicant argues in pages 6-10 that the prior art of Littleford does not read upon the claims as Littleford uses water mixed with an amine for CO2 removal. Applicant argues that Littleford does not show a subsystem for just water to remove CO2 instead of having a water and amine mixture to remove CO2. Applicant also argues the water only solution is being used for just fogging and not removing CO2 from the exhaust gas. Therefore it does not teach that each nozzle is dispensing the essentially water and free of amine solution to capture CO2.
	
Examiner agrees that figure 5 is overcome by the applicant’s arguments. However, Littleford teaches in figure 14 a system that uses only water ([00129] teaches that the water in the RO system uses purified city water 1455 and recycled water that has impurities removed to be used in the fogging stage 1409. This meets the limitation that the fluid is essentially water.). It can also be seen in figure 14 that there is only water being mentioned and no amine subsystem. This same system does capture the CO2 in the water of the fogging devices ([00121] teaches the collision of water droplet and CO2 causes the CO2 to be dissolved into the water droplets. This meets the limitation of capturing CO2 from the stream of gas.)
 Examiner also wants to point out claim 1 states “capturing carbon dioxide from the stream of gas, wherein the essentially amine-free fluid contacts the stream of gas” does not explicitly tie the steps together. If applicant intends to make sure that the contact of the fluid with the stream of gas in the carbon capture vessel is doing the step of capturing CO2 from the gas, this should be stated, otherwise it can be interpreted as the method captures CO2 from the gas and there is also a step of the fluid contacting the gas.
Furthermore, while the applicant has changed the claim to read that there is a plurality of nozzles dispensing water and each nozzle does not dispense amine, the entire claim still uses the term comprising, meaning that it is possible that a prior art have two sets of plurality of nozzles, one dispensing only water and one dispensing something else (including amine).
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        12/13/2022